     Case 1:13-cr-00083-WMS-HBS Document 673 Filed 06/16/20 Page 1 of 1


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

         v.                                                                ORDER
                                                                        13-CR-83S (6)
JOSE RIVERA,

                            Defendant.

         On June 15, 2020, Defendant filed a pro se motion for compassionate release

under 18 U.S.C. § 3582 (c)(1)(A). (Docket No. 672.)



         IT HEREBY IS ORDERED, that the government must file a response to

Defendant’s motion by June 24, 2020.

         FURTHER, that Defendant must file any reply by July 8, 2020.

         FURTHER, that this Court will schedule oral argument, if necessary, by separate

order.

         SO ORDERED.

         Dated:       June 16, 2020
                      Buffalo, New York

                                                            s/William M. Skretny
                                                           WILLIAM M. SKRETNY
                                                          United States District Judge
